Citation Nr: 1711915	
Decision Date: 04/13/17    Archive Date: 04/19/17

DOCKET NO.  15-36 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for non-Hodgkin's lymphoma, to include as due to exposure to herbicides.

(The Veteran's claim of entitlement to service connection for respiratory disorders to include allergic rhinitis and sinusitis is the subject of a separate Board of Veterans' Appeals decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and Spouse


ATTORNEY FOR THE BOARD

I. Warren, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 1966 to August 1969, with service in Korea between January 14, 1967, and March 13, 1968.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a January 2015 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which, in pertinent part, denied entitlement to service connection for non-Hodgkin's lymphoma claimed as a result of herbicide exposure.

In December 2015, the Board remanded several issues, including a remand to the RO to conduct a video conference hearing to address the issue of entitlement to service connection for non-Hodgkin's lymphoma, to include as due to exposure to herbicides.  In September 2016, the Veteran testified during a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2015).


FINDINGS OF FACT

1.  In this case only, the totality of the evidence is evenly balance as to whether the Veteran was exposed to herbicides when he served in Korea during active duty.  

2. The Veteran has non-Hodgkin's lymphoma associated with herbicide exposure in Korea.


CONCLUSION OF LAW

Service connection for non-Hodgkin's lymphoma is established.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In light of the fully favorable determination in this case, no further discussion of compliance with VA's duty to notify and assist is necessary.  

I.  Pertinent Law and Regulations 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d). 

Direct service connection may not be granted without evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disease or injury.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


II.  Analysis 

Service Connection for Non-Hodgkin's Lymphoma claimed as the result of Herbicide Exposure

The Veteran has a diagnosis of stage four (4) non-Hodgkin's lymphoma.  See July 29, 2016 letter from Dr. K at University of Colorado Health.  The first element of a current disability for granting service connection has been met.

Military personnel records confirm that the Veteran served in the Korean demilitarized zone (DMZ).  A veteran who served in or near the Korean DMZ anytime between April 1, 1968 and August 31, 1971 is presumed to have been exposed to Agent Orange or other herbicides, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  See 38 U.S.C.A. § 1116(f).  Non-Hodgkin's lymphoma is a recognized presumptive disease set forth in 38 C.F.R. § 3.309(e), pertaining to herbicide exposure.

The Veteran served as an infantryman and was assigned to the Charlie Company 1st of the 31st BN, 7th Infantry Division at Camp Casey, Korea from January 14, 1967 to March 13, 1968, nineteen (19) days outside of the presumptive herbicide exposure time period.  He stated in the September 2016 videoconference hearing that he was assigned to cut trees and remove foliage in the DMZ; and he provided pictures in the evidence of record to support this contention.  Although the Veteran's time in Korea was outside of the presumptive time period for herbicide exposure, he submitted memoranda from the U.S. Department of the Army noting earlier use of herbicides in Korea.  A June 1969 Vegetation Control Program report from the U.S. Army Advisory Group for Korea noted that tests of herbicides were conducted in 1967 near the South of the DMZ to establish parameters for vegetation control in Korea.  A January 1980 Joint Chiefs of Staff memorandum noted that chemical herbicides were employed in Korea along the boundary of the DMZ from 1967-1969.  Specifically, test applications of Monuron and 2-4-D were used from October to December of 1967.  A June 1995 U.S. Army & Joint Services Environmental Support Group letter noted that the spraying of chemical herbicides was conducted in the DMZ by the Republic of Korea personnel using hand and trailer mounted sprayers during 1967-1969.  A June 2005 records research response letter by the U.S. Armed Services Center for Unit Records Research stated that, "According to military records, herbicides were used in Korea between 1967-1969."  The response further noted that these herbicides were used along the southern boundary of the DMZ as a part of counter-infiltration operations.  

Based on the information provided, the Board finds that the evidence in this case only is in equipoise as to the use of herbicides along the DMZ from 1967-1969.  The Veteran served in the DMZ from January 1967 to March 1968 and in this case only he is presumed to have been exposed to herbicides as a result of his service in Korea.  38 U.S.C.A. § 1116(f) (West 2015).  Given the evidence of record from the U.S. Department of the Army, and resolving reasonable doubt in the Veteran's favor, the Board finds that his current non-Hodgkin's lymphoma is a result of his exposure to herbicides in the Korean DMZ.  Entitlement to service connection for non-Hodgkin's lymphoma as due to herbicide exposure is warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).


ORDER

Service connection for non-Hodgkin's lymphoma is granted.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


